Citation Nr: 1223093	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-17 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for rhinitis. 

3.  Entitlement to service connection for vertigo.  

4.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for rectal bleeding.  

7.  Entitlement to service connection for a right ankle disorder.   

8.  Entitlement to service connection for a left ankle disorder.  

9.  Entitlement to service connection for a psychiatric disorder, to include a cognitive disorder, not otherwise specified; anxiety and depression; and a bipolar disorder.  

10.  Whether new and material evidence has been received to reopen the claim of service connection for heart disease.  

11.  Entitlement to an initial compensable disability evaluation for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1958 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Portland, Oregon.  

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It is clear that a significant amount of potentially relevant evidence is not in the claims file, and this case must be remanded. 

First, if there are outstanding VA records, they must be obtained.  The Portland RO obtained medical records from the Portland VAMC dated from October 2004.  Those records indicate this was his initial visit (upon moving to Oregon) and that his prior treatment had been with the VA in Indianapolis.  This statement is corroborated by the report of a VA examination done in 1998, wherein the examiner states he reviewed medical records dated from 1984 to 1988.  The examiner also referenced hospitalization at the Indianapolis facility in 1994.  The examiner attached a 1984 psychiatric evaluation, which referenced a 1977 hospitalization for depression at the San Francisco VA.  There is, in fact, an exchange of beneficiary information form from the VA Hospital in San Francisco dated in February 1976 indicating the Veteran was a patient.  

If the Veteran's historical VA medical records are obtained, new examinations should be scheduled.  The examiners provided opinions based on the limited information of record.  More complete medical records may corroborate the Veteran's allegations of continuity of symptomatology since service and will provide a better understanding of his medical history.

Second, at the time of his February 2007 VA examination, the Veteran indicated that he was on Social Security disability.  It does not appear that any attempts have been made to obtain these records.  Failure to obtain the Social Security Administration (SSA) decision and relevant supporting documents violates VA's duty to assist the Veteran with the development of his claim.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Voerth v. West, 13 Vet. App. 117, 121 (1999); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  These records must be obtained since they are potentially relevant. 

Finally, as for the claim for an initial compensable disability evaluation for bilateral pes planus, the Veteran was last afforded a VA examination in February 2007.  At this hearing, the Veteran testified that the symptomatology associated with his feet had worsened in severity.  His representative requested that he be afforded an additional VA examination to determine the current severity of his foot problems.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, an additional VA examination to determine the extent of any bilateral pes planus is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Take the necessary steps to obtain any decisions and medical records considered in those decisions pertaining to the Veteran's application for SSA disability benefits.  If the records are not obtained, all efforts must be documented, and the Veteran must be informed.


2.  Obtain the following VA records:
* All treatment and hospitalization records from the Indianapolis facility dated from 1966 to 2004.  This must include documented searches of all archived records.
* All treatment and hospitalization records from the San Francisco facility dated from 1966 to 1979.  This must include documented searches of all archived records.
* All treatment and hospitalization records from the Portland facility dated from 2007 to the present.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral pes planus.  

4.  If any medical records are obtained from the VA facilities or SSA that pre-date the 2004 records now in the file, then new examinations should be scheduled, so that the examiners' opinions as to the etiology of the claimed conditions will be more informed.  If additional examinations are scheduled, the claims file and any relevant records in the Veteran's virtual file must be provided to each examiner.  

5.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the issues on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



